741 A.2d 454 (1999)
1999 ME 177
Theresa TENNEY
v.
Bradley BENSON and Benson Logging, Inc.
Supreme Judicial Court of Maine.
Submitted on Briefs November 17, 1999.
Decided November 29, 1999.
*455 James B. Haddow, Bruce A. McGlauflin, Petruccelli & Martin, LLP, Portland, for plaintiff.
Thomas F. Smith, Smith & Kimball, Harrison, for defendant.
Before WATHEN, C.J., and CLIFFORD, RUDMAN, DANA, SAUFLEY, and ALEXANDER, JJ.
PER CURIAM.
[¶ 1] Bradley Benson and Benson Logging, Inc. (collectively Benson) appeal from a judgment entered in the Superior Court (Oxford County, Warren, J.) after a jury-waived trial finding him liable for breach of contract and willful trespass pursuant to 14 M.R.S.A. § 7552 (1980). Benson challenges the trial court's finding of liability and calculation of damages. As the appellant, Benson has the burden of providing us with a sufficient record that allows adequate consideration of his arguments. See International Paper Realty Corp. v. St. Hilaire, 525 A.2d 1035, 1035 (Me.1987). We are in no position to consider Benson's arguments because he has failed to provide us with a trial transcript. See id.; State v. Butler, 627 A.2d 530, 531 (Me.1993).
[¶ 2] Additionally, in the absence of a record, we find that this appeal is frivolous and without merit. See Fleet Bank of Maine v. Hunnewell, 633 A.2d 853, 854 (Me.1993); M.R. Civ. P. 76(F). We, therefore, impose sanctions in the amount of $500 to be paid by the appellants or their counsel.
The entry is:
Judgment affirmed with sanctions against the appellants in the amount of $500.